Citation Nr: 0606531	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied entitlement to a TDIU rating.  In 
March 2004, the veteran testified before the Board at a 
hearing that was held at the RO.  In July 2005, the Board 
remanded this appeal for further development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  The veteran's bilateral knee disabilities, low back 
disability, conjunctivitis, gastritis and forehead scar have 
a combined disability rating of 80 percent.  His service-
connected disabilities are not shown to be of such severity 
so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age  or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2005), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a) (2005), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2005).

Here, the veteran is service connected for bilateral knee 
disabilities, each evaluated as 20 percent disabling; a low 
back disability, evaluated as 60 percent disabling; 
conjunctivitis, evaluated as 10 percent disabling; gastritis, 
evaluated as 10 percent disabling; and a forehead scar, 
evaluated as 0 percent disabling.  The combined evaluation is 
80 percent.  The veteran thus meets the percentage criteria 
laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that the veteran is a college graduate who 
worked as a general manager of a manufacturing facility for 
many years.  He has been unemployed since June 1999.  A 
statement received from the veteran's last employer indicates 
that he ceased to be employed after the manufacturing 
division of the company was relocated out of Puerto Rico.  
The Board notes that the veteran has testified and submitted 
evidence indicating that he frequently had to take time off 
from work due to his service-connected disabilities.  
However, nothing in the record suggests that the veteran's 
service-connected disabilities played any role in his ceasing 
to be employed.

The record reflects that the veteran was denied four offers 
of employment in 2002.  However, nothing in the letters of 
denial indicates that the veteran was rejected due to his 
service-connected limitations.  Rather, it appears that the 
companies which turned down his requests for employment did 
not have available positions for which the veteran qualified.

In August 2005, the veteran underwent VA examination of each 
of his service-connected disabilities to determine the extent 
to which they rendered him unemployable.  Only the bilateral 
knee disabilities and the low back disability were found to 
have any impact on his level of employability.  The examiner 
found that the veteran's low back disability limited him to a 
light duty administrative job in which he did not have to 
pull, carry, or lift objects weighing more than five pounds 
during an eight-hour work day, and in which he was not 
required to sit or stand for more than two hours at a time 
without a 15-minute break.  The veteran's bilateral knee 
disabilities also limited him to a light duty administrative 
job in which he did not have to kneel or squat during an 
eight-hour work day, and which did not require him to walk 
for more than 15 straight minutes.  However, the examiner did 
not find that the veteran was unemployable due solely to his 
service-connected disabilities.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  There is no competent 
evidence of record showing that he is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including significant 
limitation of motion and pain, but these factors are 
reflected in the current 80 percent rating.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  While his service-
connected disabilities may cause some economic 
inadaptability, this also is taken into account in the 
assigned evaluation.  In this case, there is no showing of 
total individual unemployability based solely on these 
disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed since 1999, the preponderance of the 
evidence is against finding that his service-connected 
disabilities have resulted in his unemployability.  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 80 percent, the 
preponderance of the evidence is against his claim.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001 and 
July 2005; a rating decision in May 2001; a statement of the 
case in October 2002; and a supplemental statement of the 
case in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained numerous examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


